Exhibit 10.1

 

 

UTSTARCOM, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

February 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

Definitions

1

 

 

 

 

2.

Purchase and Sale of the Purchase Shares

6

 

 

 

 

 

2.1

Purchase and Sale

6

 

2.2

Closing

6

 

2.3

Deliveries

6

 

 

 

 

3.

Representations and Warranties of the Company

6

 

 

 

 

3.1

Organization; Good Standing; Qualification

6

 

3.2

Capitalization

7

 

3.3

Authorization; Non-Contravention

8

 

3.4

SEC Filings; Financial Statements; Internal Controls

8

 

3.5

Governmental Consents

9

 

3.6

Brokers or Finders

10

 

3.7

Nasdaq

10

 

3.8

Valid Issuance of the Purchase Shares

10

 

3.9

Offering

10

 

3.10

No Material Adverse Effect

10

 

3.11

Intellectual Property

10

 

3.12

Compliance; Permits

11

 

3.13

Litigation

12

 

3.14

Ownership of Assets

12

 

 

 

 

4.

Representations, Warranties and Covenants of the Purchaser

12

 

 

 

 

4.1

Authorization

12

 

4.2

Purchase Entirely for Own Account

12

 

4.3

Receipt of Information

12

 

4.4

Accredited Investor

13

 

4.5

Investment Experience

13

 

4.6

Rule 144

13

 

4.7

Reliance on Purchaser’s Representations

13

 

4.8

Legends

13

 

4.9

Investment Representations, Warranties and Covenants by Non-U.S. Persons

15

 

4.10

Governmental Consents

17

 

4.11

Sufficient Funds

17

 

4.12

No Other Representations and Warranties

17

 

 

 

 

5.

Conditions Precedent to Closing

17

 

 

 

 

5.1

Conditions to the Obligation of the Purchaser to Consummate the Closing

17

 

5.2

Conditions to the Obligation of the Company to Consummate the Closing

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.

Miscellaneous Provisions

19

 

 

 

 

 

6.1

Public Statements or Releases

19

 

6.2

Further Assurances; Exclusivity and Superior Offer; Covenants

19

 

6.3

Rights Cumulative

21

 

6.4

Notices

21

 

6.5

Captions

22

 

6.6

Severability

22

 

6.7

Governing Law; Arbitration; Injunctive Relief

22

 

6.8

Amendment

23

 

6.9

Expenses

23

 

6.10

Assignment

23

 

6.11

Survival

23

 

6.12

Entire Agreement

24

 

6.13

Counterparts; Reproductions

24

 

6.14

Termination

24

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 4.10

—

 

PRC Approvals

 

Exhibits

 

Exhibit A

—

 

Stockholders Rights Agreement

 

iii

--------------------------------------------------------------------------------


 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of February 1,
2010 by and between UTStarcom, Inc., a Delaware corporation (the “Company”), and
Beijing E-Town International Investment and Development Co., Ltd., a company
incorporated under the laws of the People’s Republic of China (the “Purchaser”).

 

WHEREAS, the parties desire that the Purchaser makes an equity investment in the
Company pursuant to the terms and conditions of this Agreement;

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement (i) in reliance upon the exemption from securities registration
afforded by the rules and regulations as promulgated by the SEC (as defined
below) under Section 4(2) of the Securities Act (as defined below), or
(ii) pursuant to Regulation S promulgated under the Securities Act (“Regulation
S”); and

 

WHEREAS, the shares of Common Stock (as defined below) issued to the Purchaser
pursuant to this Agreement shall have the registration and other rights as
evidenced by the Stockholders Rights Agreement in the form attached hereto as
Exhibit A, dated as of the date hereof and entered into among the Company and
the Purchaser (the “Stockholders Rights Agreement”).

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, the parties hereto agree as
follows:


 


1.             DEFINITIONS.


 

1.1           As used in this Agreement, the following terms shall have the
following respective meanings:

 


(A)           “CFIUS” SHALL MEAN THE COMMITTEE ON FOREIGN INVESTMENT IN THE
UNITED STATES.


 


(B)           “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY, PAR
VALUE US$0.00125 PER SHARE.


 


(C)           “COMPANY INTELLECTUAL PROPERTY” SHALL MEAN ALL OF THE INTELLECTUAL
PROPERTY OWNED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(D)           “COMPANY INTELLECTUAL PROPERTY AGREEMENTS” SHALL MEAN THE
CONTRACTS IN EFFECT AS OF THE DATE OF THIS AGREEMENT: (I) UNDER WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS GRANTED A RIGHT TO ANY THIRD PARTY’S
INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE OPERATION OF THE COMPANY’S
BUSINESS AS A WHOLE, OTHER THAN LICENSES AND RELATED SERVICES AGREEMENTS FOR
COMMERCIALLY AVAILABLE TECHNOLOGY OR INTELLECTUAL PROPERTY, OR (II) UNDER WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS LICENSED TO THIRD PARTIES RIGHTS
UNDER ANY MATERIAL COMPANY INTELLECTUAL PROPERTY, OTHER THAN CUSTOMER, DEVELOPER
AND RESELLER LICENSES AND OTHER AGREEMENTS ENTERED INTO IN


 

--------------------------------------------------------------------------------



 


THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH THE SALE OR LICENSING OF
COMPANY PRODUCTS OR SERVICES.


 


(E)           “COMPANY OPTIONS” SHALL MEAN OPTIONS TO PURCHASE COMMON STOCK
UNDER ANY OF THE COMPANY OPTIONS PLANS.


 


(F)            “COMPANY PURCHASE PLAN” SHALL MEAN THE COMPANY EMPLOYEE STOCK
PURCHASE PLAN.


 


(G)           “COMPANY RESTRICTED STOCK UNIT” SHALL MEAN RESTRICTED STOCK UNITS,
PERFORMANCE UNITS, PERFORMANCE SHARES AND RESTRICTED SHARES OF COMMON STOCK
UNDER ANY OF THE COMPANY OPTION PLANS.


 


(H)           “COMPANY STOCK OPTION PLAN” SHALL MEAN EACH STOCK OPTION PLAN,
STOCK AWARD PLAN, STOCK APPRECIATION RIGHT PLAN, PHANTOM STOCK PLAN, STOCK
OPTION, OTHER EQUITY OR EQUITY-BASED COMPENSATION PLAN, EQUITY OR OTHER EQUITY
BASED AWARD TO ANY EMPLOYEE, WHETHER PAYABLE IN CASH, SHARES OR OTHERWISE, (TO
THE EXTENT NOT ISSUED PURSUANT TO ANY OF THE FOREGOING PLANS) OR OTHER PLAN OR
CONTRACT OF ANY NATURE WITH ANY EMPLOYEE PURSUANT TO WHICH ANY STOCK, OPTION,
WARRANT OR OTHER RIGHT TO PURCHASE OR ACQUIRE CAPITAL STOCK OF THE COMPANY OR
RIGHT TO PAYMENT BASED ON THE VALUE OF COMPANY CAPITAL STOCK HAS BEEN GRANTED OR
OTHERWISE ISSUED, BUT, IN ANY CASE EXCLUDING THE COMPANY PURCHASE PLANS.


 


(I)            “EXCHANGE ACT” SHALL MEAN THE U.S. SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


 


(J)            “GAAP” SHALL MEAN UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.


 


(K)           “GOVERNMENTAL ENTITY” SHALL MEAN ANY NATIONAL, PROVINCIAL, STATE,
MUNICIPAL, LOCAL GOVERNMENT, ANY INSTRUMENTALITY, SUBDIVISION, COURT,
ADMINISTRATIVE AGENCY OR COMMISSION OR OTHER GOVERNMENTAL AUTHORITY OR
INSTRUMENTALITY, OR ANY QUASI-GOVERNMENTAL OR PRIVATE BODY EXERCISING ANY
REGULATORY, TAXING, IMPORTING OR OTHER GOVERNMENTAL OR QUASI-GOVERNMENTAL
AUTHORITY.


 


(L)            “INTELLECTUAL PROPERTY” SHALL MEAN THE RIGHTS ASSOCIATED WITH OR
ARISING UNDER ANY OF THE FOLLOWING ANYWHERE IN THE WORLD: (I) PATENTS AND
APPLICATIONS THEREFOR; (II) COPYRIGHTS, COPYRIGHTS REGISTRATIONS AND
APPLICATIONS THEREFOR, AND ALL OTHER RIGHTS CORRESPONDING RIGHTS IN WORKS OF
AUTHORSHIP, HOWEVER DENOMINATED; (III) RIGHTS IN INDUSTRIAL DESIGNS AND ANY
REGISTRATIONS AND APPLICATIONS THEREFOR; (IV) TRADEMARK RIGHTS AND CORRESPONDING
RIGHTS IN TRADE NAMES, LOGOS AND SERVICE MARKS, TRADEMARK OR SERVICE MARK, AND
REGISTRATIONS AND APPLICATIONS THEREFOR; (V) TRADE SECRETS RIGHTS AND
CORRESPONDING RIGHTS IN CONFIDENTIAL BUSINESS AND TECHNICAL INFORMATION AND
KNOW-HOW (“TRADE SECRETS”); AND (VI) ANY SIMILAR OR EQUIVALENT RIGHTS TO ANY OF
THE FOREGOING ANYWHERE IN THE WORLD (AS APPLICABLE).


 


(M)          “KNOWLEDGE” SHALL MEAN, WITH RESPECT TO A PARTY HERETO, WITH
RESPECT TO ANY MATTER IN QUESTION, THAT ANY OF THE CHIEF EXECUTIVE OFFICER,
CHIEF FINANCIAL OFFICER OR GENERAL

 

2

--------------------------------------------------------------------------------


 


COUNSEL OF SUCH PARTY, HAS ACTUAL KNOWLEDGE (AND NOT CONSTRUCTIVE OR IMPUTED
KNOWLEDGE) OF SUCH MATTER.


 


(N)           “LEGAL REQUIREMENTS” SHALL MEAN ANY NATIONAL, PROVINCIAL, STATE,
MUNICIPAL, LOCAL OR OTHER LAW, STATUTE, CONSTITUTION, PRINCIPLE OF COMMON LAW,
RESOLUTION, ORDINANCE, CODE, ORDER, EDICT, DECREE, RULE, REGULATION, RULING OR
REQUIREMENT ISSUED, ENACTED, ADOPTED, PROMULGATED, IMPLEMENTED OR OTHERWISE PUT
INTO EFFECT BY OR UNDER THE AUTHORITY OF ANY GOVERNMENTAL ENTITY.


 


(O)           “LIEN” SHALL MEAN ANY PLEDGE, CLAIM, LIEN, CHARGE, ENCUMBRANCE,
OPTION AND SECURITY INTEREST OF ANY KIND OR NATURE WHATSOEVER.


 


(P)           “MATERIAL ADVERSE EFFECT” SHALL MEAN, WHEN USED IN CONNECTION WITH
AN ENTITY, ANY CHANGE, EVENT, VIOLATION, INACCURACY, CIRCUMSTANCE OR EFFECT (ANY
SUCH ITEM, AN “EFFECT”), THAT IS MATERIALLY ADVERSE TO THE BUSINESS, ASSETS,
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF SUCH ENTITY TAKEN AS A WHOLE
WITH ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY OF THE
FOLLOWING, ALONE OR IN COMBINATION, BE DEEMED TO CONSTITUTE, NOR SHALL ANY OF
THE FOLLOWING BE TAKEN INTO ACCOUNT IN DETERMINING WHETHER THERE HAS BEEN, A
MATERIAL ADVERSE EFFECT ON ANY ENTITY:


 

(I)            ANY EFFECT RESULTING FROM COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT;

 

(II)           ANY CHANGE IN SUCH ENTITY’S STOCK PRICE OR TRADING VOLUME;

 

(III)          ANY EFFECT RESULTING FROM ANY FAILURE TO MEET ANY PUBLISHED
ANALYST ESTIMATES OR EXPECTATIONS OF REVENUE, EARNINGS OR OTHER FINANCIAL
PERFORMANCE OR RESULTS OF OPERATIONS FOR ANY PERIOD, IN AND OF ITSELF, OR ANY
FAILURE TO MEET INTERNAL BUDGETS, PLANS OR FORECASTS OF ITS REVENUES, EARNINGS
OR OTHER FINANCIAL PERFORMANCE OR RESULTS OF OPERATIONS, IN AND OF ITSELF (IT
BEING UNDERSTOOD THAT THE FACTS OR OCCURRENCES GIVING RISE OR CONTRIBUTING TO
SUCH FAILURE THAT ARE NOT OTHERWISE EXCLUDED FROM THE DEFINITION OF A MATERIAL
ADVERSE EFFECT MAY BE DEEMED TO CONSTITUTE, OR BE TAKEN INTO ACCOUNT IN
DETERMINING WHETHER THERE HAS BEEN, IS OR WOULD BE A MATERIAL ADVERSE EFFECT);

 

(IV)          ANY EFFECT THAT RESULTS FROM CHANGES AFFECTING ANY OF THE
INDUSTRIES IN WHICH SUCH ENTITY OPERATES GENERALLY OR THE ECONOMIES OF THE
UNITED STATES OR THE PRC, OR ANY OTHER REGION IN THE WORLD (ONLY TO THE EXTENT
SUCH EFFECT DOES NOT HAVE A SUBSTANTIALLY DISPROPORTIONATE IMPACT ON THE ENTITY
RELATIVE TO OTHER COMPANIES OF COMPARABLE SIZE OR LARGER OPERATING IN THE SAME
INDUSTRIES AND GEOGRAPHIES IN WHICH THE ENTITY OPERATES);

 

(V)           ANY EFFECT THAT RESULTS FROM CHANGES IN POLITICAL CONDITIONS IN
THE UNITED STATES OR THE PRC, OR ANY OTHER REGION IN THE WORLD (ONLY TO THE
EXTENT SUCH EFFECT DOES NOT HAVE A SUBSTANTIALLY DISPROPORTIONATE IMPACT ON THE
ENTITY RELATIVE TO OTHER COMPANIES OF COMPARABLE SIZE OR LARGER OPERATING IN THE
SAME INDUSTRIES AND GEOGRAPHIES IN THE WORLD);

 

(VI)          ANY EFFECT THAT RESULTS FROM AN ACT OF WAR, SABOTAGE OR TERRORISM
(INCLUDING ANY ESCALATION OR GENERAL WORSENING OF ANY SUCH ACTS OF WAR, SABOTAGE
OR TERRORISM) IN THE

 

3

--------------------------------------------------------------------------------


 

UNITED STATES OR THE PRC, OR ANY OTHER REGION IN THE WORLD (ONLY TO THE EXTENT
SUCH EFFECT DOES NOT HAVE A SUBSTANTIALLY DISPROPORTIONATE IMPACT ON THE ENTITY
RELATIVE TO OTHER COMPANIES OF COMPARABLE SIZE OR LARGER OPERATING IN THE SAME
INDUSTRIES AND GEOGRAPHIES IN THE WORLD);

 

(VII)         ANY EFFECT THAT RESULTS FROM AN EARTHQUAKE, HURRICANE, TSUNAMI,
TORNADO, FLOOD, MUDSLIDE, WILD FIRE OR OTHER NATURAL DISASTER, WEATHER CONDITION
OR OTHER FORCE MAJEURE EVENT IN THE UNITED STATES OR THE PRC, OR ANY OTHER
REGION IN THE WORLD (ONLY TO THE EXTENT SUCH EFFECT DOES NOT HAVE A
SUBSTANTIALLY DISPROPORTIONATE IMPACT ON THE ENTITY RELATIVE TO OTHER COMPANIES
OF COMPARABLE SIZE OR LARGER OPERATING IN THE SAME INDUSTRIES AND GEOGRAPHIES IN
THE WORLD);

 

(VIII)        ANY EFFECT THAT RESULTS FROM CHANGES AFFECTING GENERAL WORLDWIDE
ECONOMIC OR CAPITAL MARKET CONDITIONS;

 

(IX)           THE AVAILABILITY OR COST OF EQUITY, DEBT OR OTHER FINANCING;

 

(X)            ANY EFFECT RELATED TO THE ANNOUNCEMENT OR PENDENCY OF THIS
AGREEMENT AND ACTIONS ANNOUNCED CONCURRENT WITH THE ANNOUNCEMENT OF THIS
AGREEMENT, INCLUDING (A) ACTIONS BY COMPETITORS, (B) ACTIONS TAKEN BY OR LOSSES
OF EXECUTIVES, EMPLOYEES, CUSTOMER AND SUPPLIERS, (C) DELAYS OR CANCELLATIONS OF
ORDERS FOR PRODUCTS OR SERVICES, OR (D) ANY LITIGATION;

 

(XI)           ANY EFFECT ARISING OUT OF OR RELATED TO ANY LEGAL CLAIMS OR OTHER
PROCEEDINGS MADE BY ANY OF THE COMPANY’S STOCKHOLDERS ARISING OUT OF OR RELATED
TO THIS AGREEMENT;

 

(XII)          ANY ACTION REQUIRED TO BE TAKEN UNDER APPLICABLE LEGAL
REQUIREMENTS;

 

(XIII)         ANY CHANGES IN APPLICABLE LEGAL REQUIREMENTS OR IN GAAP (OR IN
THE INTERPRETATIONS THEREOF); OR

 

(XIV)        ANY MATTERS EXPRESSLY SET FORTH IN THE DISCLOSURE SCHEDULE.

 


(Q)           “MOFCOM” SHALL MEAN THE MINISTRY OF COMMERCE OF THE PRC.


 


(R)            “NASDAQ” SHALL MEAN THE NASDAQ GLOBAL SELECT MARKET.


 


(S)           “NDRC” SHALL MEAN THE NATIONAL DEVELOPMENT AND REFORM COMMISSION
OF THE PRC.


 


(T)            “PERMITS” SHALL MEAN ALL PERMITS, LICENSES, VARIANCES,
EXEMPTIONS, ORDERS AND APPROVALS FROM GOVERNMENTAL ENTITIES.


 


(U)           “PERMITTED LIENS” SHALL MEAN (I) STATUTORY LIENS FOR TAXES THAT
ARE NOT YET DUE AND PAYABLE, (II) STATUTORY LIENS TO SECURE OBLIGATIONS TO
LANDLORDS, LESSORS OR RENTERS UNDER LEASES OR RENTAL AGREEMENTS, (III) DEPOSITS
OR PLEDGES MADE IN CONNECTION WITH, OR TO SECURE PAYMENT OF, WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE OR SIMILAR PROGRAMS MANDATED BY APPLICABLE
LAW, (IV) STATUTORY LIENS IN FAVOR OF CARRIERS, WAREHOUSEMEN, MECHANICS AND
MATERIALMEN, TO SECURE CLAIMS FOR LABOR, MATERIALS OR SUPPLIES AND OTHER LIKE
LIENS, (V) LIENS IN THE ORDINARY COURSE OF

 

4

--------------------------------------------------------------------------------



 


BUSINESS, AND (VI) LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS
A MATTER OF AN APPLICABLE LEGAL REQUIREMENT TO SECURE PAYMENTS OF CUSTOMS DUTIES
IN CONNECTION WITH THE IMPORTATION OF GOODS.


 


(V)           “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION (INCLUDING ANY
NON-PROFIT CORPORATION), GENERAL PARTNERSHIP, LIMITED PARTNERSHIP, LIMITED
LIABILITY PARTNERSHIP, JOINT VENTURE, ESTATE, TRUST, COMPANY (INCLUDING ANY
LIMITED LIABILITY COMPANY OR JOINT STOCK COMPANY), FIRM OR OTHER ENTERPRISE,
ASSOCIATION, ORGANIZATION, ENTITY OR GOVERNMENTAL ENTITY.


 


(W)          “PRC” SHALL MEAN THE PEOPLE’S REPUBLIC OF CHINA.


 


(X)            “SAFE” SHALL MEAN THE STATE ADMINISTRATION OF FOREIGN EXCHANGE OF
THE PRC.


 


(Y)           “SEC” SHALL MEAN THE U.S. SECURITIES AND EXCHANGE COMMISSION.


 


(Z)            “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS
AMENDED.


 


(AA)         “SUBSIDIARIES” SHALL MEAN, WHEN USED WITH RESPECT TO ANY PARTY, ANY
CORPORATION OR OTHER ORGANIZATION, WHETHER INCORPORATED OR UNINCORPORATED, AT
LEAST A MAJORITY OF THE SECURITIES OR OTHER INTERESTS OF WHICH HAVING BY THEIR
TERMS ORDINARY VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR
OTHERS PERFORMING SIMILAR FUNCTIONS WITH RESPECT TO SUCH CORPORATION OR OTHER
ORGANIZATION IS DIRECTLY OR INDIRECTLY OWNED OR CONTROLLED BY SUCH PARTY OR BY
ANY ONE OR MORE OF ITS SUBSIDIARIES, OR BY SUCH PARTY AND ONE OR MORE OF ITS
SUBSIDIARIES.


 


1.2           THE FOLLOWING CAPITALIZED TERMS SHALL HAVE THE RESPECTIVE MEANINGS
ASCRIBED THERETO IN THE RESPECTIVE SECTIONS OF THIS AGREEMENT SET FORTH OPPOSITE
EACH OF THE CAPITALIZED TERMS BELOW:

 

Term

 

Section where Defined

 

 

 

Accredited Investor

 

4.4

Acquisition Proposal

 

6.2(b)(ii)

Agreement

 

Preamble

Board

 

3.4(c)

Closing

 

2.2

Company

 

Preamble

Company Balance Sheet

 

3.4(b)

Company Financials

 

3.4(b)

Company Permits

 

3.11(b)

Company SEC Reports

 

3.4(a)

correspondence

 

6.4(a)

Disclosure Schedule

 

3

Exchange Act

 

6.2(b)(i)

Irreparable Breach

 

6.7(c)

Non-U.S. Person

 

4.9(d)

PRC Approvals

 

4.10

 

5

--------------------------------------------------------------------------------


 

Term

 

Section where Defined

 

 

 

Preferred Stock

 

3.2(a)

Purchase Shares

 

2.1

Purchaser

 

Preamble

Regulation S

 

Recitals

Restricted Period

 

4.9(b)(iv)

Stockholders Rights Agreement

 

Recitals

Superior Offer

 

6.2(b)(ii)(3)

Trade Secrets

 

1(l)

U.S. Person

 

4.9(c)

United States

 

4.9(c)

 

2.             Purchase and Sale of the Purchase Shares.

 

2.1           Purchase and Sale.  At the Closing, the Company hereby agrees to
sell to the Purchaser, and the Purchaser hereby agrees to purchase, for a
purchase price of US$2.20 per share, 11,363,636 shares of Common Stock (the
“Purchase Shares”) for an aggregate purchase price of US$24,999,99.20.

 

2.2           Closing.  As soon as practicable following satisfaction or waiver
(to the extent permitted hereunder) of all the conditions precedent set forth in
Section 5.1 and Section 5.2 below (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver (to the extent permitted hereunder) of such conditions), at the closing
(the “Closing”), the Company shall issue and sell the Purchase Shares to the
Purchaser.  The Closing shall take place remotely through the exchange of
signature pages and documents electronically or by facsimile.

 

2.3           Deliveries.  At the Closing, the Purchaser shall pay to the
Company the aggregate purchase price for the Purchase Shares.  Such payments
shall be made by wire transfer of U.S Dollars to a bank account of the Company
in accordance with the Company’s wire instructions.  The Company shall, at the
Closing, issue and deliver to the Purchaser a certificate representing the
Purchased Shares, registered in the name of the Purchaser.

 

3.             Representations and Warranties of the Company.  Except as set
forth in (i) the Company SEC Reports (excluding disclosures of non-specific
risks faced by the Company included in any forward-looking statement,
disclaimer, risk factor disclosure or other similarly non-specific statements
that are similarly predictive or forward-looking in nature; provided, however
that (1) any historical facts related to the Company and (2) any specific
exposure or effect faced by the Company emanating from specifically disclosed
facts contained within any such disclosure shall be deemed disclosed for
purposes of the representations and warranties set forth in this Section 3), and
(ii) in the Disclosure Schedule delivered in connection with this Agreement (the
“Disclosure Schedule”), which qualify the following representations and
warranties in their entirety, the Company hereby represents and warrants to the
Purchaser as follows:

 

3.1           Organization; Good Standing; Qualification.  The Company and each
of its Subsidiaries is a corporation or other organization duly organized,
validly existing and in good

 

6

--------------------------------------------------------------------------------


 

standing (when such concept is applicable) under the laws of the jurisdiction of
its incorporation or organization, has the requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted.  The Company is duly qualified and in good standing to do business in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification necessary, other than in such
jurisdictions where the failure to be so qualified and in good standing,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect on the Company.

 

3.2           Capitalization.

 


(A)           CAPITAL STOCK.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 750,000,000 SHARES OF COMMON STOCK AND 5,000,000 SHARES OF PREFERRED
STOCK, PAR VALUE $0.00125 PER SHARE (“PREFERRED STOCK”).  AT THE CLOSE OF
BUSINESS ON DECEMBER 31, 2009: (I) 130,094,989 SHARES OF COMMON STOCK WERE
ISSUED AND OUTSTANDING; (II) NO SHARES OF COMMON STOCK WERE ISSUED AND HELD BY
THE COMPANY IN ITS TREASURY; AND (III) NO SHARES OF PREFERRED STOCK WERE ISSUED
AND OUTSTANDING.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF COMPANY ARE
DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND NOT SUBJECT
TO ANY PREEMPTIVE RIGHTS.


 


(B)           STOCK OPTIONS; RESTRICTED STOCK UNITS.  AS OF THE CLOSE OF
BUSINESS ON DECEMBER 31, 2009: (I) 9,779,242 SHARES OF COMMON STOCK ARE SUBJECT
TO ISSUANCE OR HAVE BEEN ISSUED AND SUBJECT TO RELEASE PURSUANT TO COMPANY
OPTIONS AND COMPANY RESTRICTED STOCK UNITS; AND (II) 906,440 SHARES OF COMMON
STOCK ARE RESERVED FOR FUTURE ISSUANCE UNDER THE COMPANY PURCHASE PLAN.  ALL
SHARES OF COMMON STOCK SUBJECT TO ISSUANCE UNDER THE COMPANY STOCK OPTION PLANS
AND THE COMPANY PURCHASE PLAN, UPON ISSUANCE ON THE TERMS AND CONDITIONS
SPECIFIED IN THE INSTRUMENTS PURSUANT TO WHICH THEY ARE ISSUABLE, WOULD BE DULY
AUTHORIZED AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  EXCEPT FOR
OUTSTANDING COMPANY OPTIONS AND COMPANY RESTRICTED STOCK UNITS, THERE ARE NO
OUTSTANDING OR AUTHORIZED STOCK APPRECIATION, PHANTOM STOCK, PROFIT
PARTICIPATION OR OTHER SIMILAR RIGHTS WITH RESPECT TO COMPANY.


 


(C)           OTHER SECURITIES.  EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 3.2 AND IN THAT COMMON STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND
THE INVESTORS SET FORTH THEREIN DATED AS OF THE DATE HEREOF, AS OF DECEMBER 31,
2009, THERE ARE NO SECURITIES, OPTIONS, WARRANTS, CALLS, RIGHTS, COMMITMENTS,
AGREEMENTS, ARRANGEMENTS OR UNDERTAKINGS OF ANY KIND TO WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM IS BOUND OBLIGATING THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE
ISSUED, DELIVERED OR SOLD, ADDITIONAL SHARES OF CAPITAL STOCK OR OTHER VOTING
SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR OBLIGATING THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO ISSUE, GRANT, EXTEND OR ENTER INTO ANY SUCH
SECURITY, OPTION, WARRANT, CALL, RIGHT, COMMITMENT, AGREEMENT, ARRANGEMENT OR
UNDERTAKING. ALL OUTSTANDING SHARES OF COMMON STOCK, ALL OUTSTANDING COMPANY
OPTIONS, ALL COMPANY RESTRICTED STOCK UNITS AND ALL OUTSTANDING SHARES OF
CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN ISSUED AND GRANTED IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE SECURITIES LAWS AND
OTHER MATERIAL LEGAL REQUIREMENTS.

 

7

--------------------------------------------------------------------------------


 


3.3           AUTHORIZATION; NON-CONTRAVENTION.

 


(A)           AUTHORIZATION.  ALL CORPORATE ACTION ON THE PART OF THE COMPANY
NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE STOCKHOLDERS RIGHTS AGREEMENT, THE PERFORMANCE OF ALL OBLIGATIONS OF THE
COMPANY HEREUNDER AND THEREUNDER, AND THE AUTHORIZATION, ISSUANCE, SALE AND
DELIVERY OF THE PURCHASE SHARES HAS BEEN TAKEN PRIOR TO THE DATE HEREOF, AND
EACH OF THIS AGREEMENT AND THE STOCKHOLDERS RIGHTS AGREEMENT, WHEN VALIDLY
EXECUTED BY THE PURCHASER, CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF
THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF
GENERAL APPLICATION AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY,
(II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES, AND (III) TO THE EXTENT THE
INDEMNIFICATION PROVISIONS CONTAINED IN THE STOCKHOLDERS RIGHTS AGREEMENT MAY BE
LIMITED BY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


 


(B)           NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE STOCKHOLDERS RIGHTS AGREEMENT BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE PURCHASE SHARES) WILL NOT
(I) RESULT IN A VIOLATION OF THE COMPANY’S CERTIFICATE OF INCORPORATION OR
BYLAWS (EACH AS AMENDED TO DATE), (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT
(OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT)
UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH THE COMPANY OR
ANY SUBSIDIARY IS A PARTY, OR (III) SUBJECT TO THE CONSENTS SET FORTH IN
SECTION 3.5, RESULT IN A VIOLATION OF ANY LEGAL REQUIREMENT APPLICABLE TO THE
COMPANY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND OR AFFECTED, EXCEPT IN THE CASE OF CLAUSES (II) AND (III) ABOVE, FOR SUCH
CONFLICTS, DEFAULTS, RIGHTS OR VIOLATIONS WHICH WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


3.4           SEC FILINGS; FINANCIAL STATEMENTS; INTERNAL CONTROLS.

 


(A)           SEC FILINGS.  AS OF THE DATE HEREOF, THE COMPANY HAS FILED ALL
REQUIRED REGISTRATION STATEMENTS, PROSPECTUSES, REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS (INCLUDING EXHIBITS AND ALL OTHER INFORMATION
INCORPORATED BY REFERENCE) REQUIRED TO BE FILED BY IT WITH THE SEC SINCE
DECEMBER 31, 2007.  ALL SUCH REGISTRATION STATEMENTS, PROSPECTUSES, REPORTS,
SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS IN THE FORM FILED WITH THE SEC
HAVE BEEN MADE AVAILABLE TO THE PURCHASER OR ARE PUBLICLY AVAILABLE IN THE
INTERACTIVE DATA ELECTRONIC APPLICATIONS DATABASE OF THE SEC.  ALL SUCH REQUIRED
REGISTRATION STATEMENTS, PROSPECTUSES, REPORTS, SCHEDULES, FORMS, STATEMENTS AND
OTHER DOCUMENTS, AS AMENDED, ARE REFERRED TO HEREIN AS THE “COMPANY SEC
REPORTS.”  AS OF THEIR RESPECTIVE DATES (OR IF SUBSEQUENTLY AMENDED OR
SUPPLEMENTED, ON THE DATE OF SUCH AMENDMENT OR SUPPLEMENT), THE COMPANY SEC
REPORTS (I) WERE PREPARED IN ACCORDANCE AND COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE SECURITIES ACT OR THE EXCHANGE ACT, AS THE CASE MAY
BE, AND THE RULES AND REGULATIONS OF THE SEC THEREUNDER APPLICABLE TO SUCH
COMPANY SEC REPORTS, AND (II) DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  NONE OF THE COMPANY’S SUBSIDIARIES IS
REQUIRED TO FILE ANY FORMS, REPORTS OR OTHER DOCUMENTS WITH THE SEC.  NO
EXECUTIVE OFFICER OF THE COMPANY HAS FAILED TO MAKE THE CERTIFICATIONS REQUIRED
OF HIM OR HER UNDER SECTION 302 OR 906 OF THE SARBANES-OXLEY ACT OF 2002, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, WITH RESPECT TO
ANY COMPANY SEC REPORT, EXCEPT AS DISCLOSED IN CERTIFICATIONS FILED WITH


 

8

--------------------------------------------------------------------------------


 


THE COMPANY SEC REPORTS.  NEITHER THE COMPANY NOR ANY OF ITS EXECUTIVE OFFICERS
HAS RECEIVED NOTICE FROM ANY GOVERNMENTAL ENTITY CHALLENGING OR QUESTIONING THE
ACCURACY, COMPLETENESS, FORM OR MANNER OF FILING OF SUCH CERTIFICATIONS.


 


(B)           FINANCIAL STATEMENTS.  EACH OF THE CONSOLIDATED FINANCIAL
STATEMENTS (INCLUDING, IN EACH CASE, ANY RELATED NOTES THERETO) CONTAINED IN THE
COMPANY SEC REPORTS (THE “COMPANY FINANCIALS”): (I) COMPLIED IN ALL MATERIAL
RESPECTS WITH THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT
THERETO; (II) WAS PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE NOTES THERETO
OR, IN THE CASE OF UNAUDITED INTERIM FINANCIAL STATEMENTS, FOR NORMAL AND
RECURRING YEAR-END ADJUSTMENTS AND AS MAY BE PERMITTED BY THE SEC ON FORM 10-Q,
8-K OR ANY SUCCESSOR OR LIKE FORM UNDER THE EXCHANGE ACT); AND (III) FAIRLY
PRESENTED IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE RESPECTIVE DATES THEREOF AND
THE CONSOLIDATED RESULTS OF THE COMPANY’S OPERATIONS AND CASH FLOWS FOR THE
PERIODS INDICATED.  THE BALANCE SHEET OF THE COMPANY AS OF SEPTEMBER 30, 2009
CONTAINED IN THE COMPANY SEC REPORTS IS HEREINAFTER REFERRED TO AS THE “COMPANY
BALANCE SHEET.”  EXCEPT AS DISCLOSED IN THE COMPANY FINANCIALS, SINCE THE DATE
OF THE COMPANY BALANCE SHEET AND THROUGH THE DATE HEREOF, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITIES REQUIRED UNDER GAAP TO BE SET
FORTH ON A CONSOLIDATED BALANCE SHEET WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, EXCEPT FOR (A) LIABILITIES
SET FORTH, RECOGNIZED OR DISCLOSED ON THE COMPANY BALANCE SHEET, (B) LIABILITIES
INCURRED SINCE THE DATE OF THE COMPANY BALANCE SHEET IN THE ORDINARY COURSE OF
BUSINESS, AND (C) LIABILITIES INCURRED PURSUANT TO THIS AGREEMENT.


 


(C)           INTERNAL CONTROLS.  THE COMPANY HAS ESTABLISHED AND MAINTAINS,
ADHERES TO AND ENFORCES A SYSTEM OF INTERNAL ACCOUNTING CONTROLS WHICH ARE
EFFECTIVE IN PROVIDING REASONABLE ASSURANCE REGARDING THE RELIABILITY OF
FINANCIAL REPORTING AND THE PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE
WITH GAAP, INCLUDING POLICIES AND PROCEDURES THAT (I) REQUIRE THE MAINTENANCE OF
RECORDS THAT IN REASONABLE DETAIL ACCURATELY AND FAIRLY REFLECT THE TRANSACTIONS
AND DISPOSITIONS OF THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES, (II) PROVIDE
REASONABLE ASSURANCE THAT TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP, AND THAT RECEIPTS
AND EXPENDITURES OF THE COMPANY AND ITS SUBSIDIARIES ARE BEING MADE


ONLY IN ACCORDANCE WITH APPROPRIATE AUTHORIZATIONS OF MANAGEMENT AND THE BOARD
OF DIRECTORS OF THE COMPANY (THE “BOARD”), AND (III) PROVIDE REASONABLE
ASSURANCE REGARDING PREVENTION OR TIMELY DETECTION OF UNAUTHORIZED ACQUISITION,
USE OR DISPOSITION OF THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES.  NEITHER
THE COMPANY NOR, TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY’S INDEPENDENT
AUDITORS, HAS IDENTIFIED OR BEEN MADE AWARE OF (A) ANY SIGNIFICANT DEFICIENCY OR
MATERIAL WEAKNESS, IN EACH CASE WHICH HAS NOT BEEN SUBSEQUENTLY REMEDIATED, IN
THE SYSTEM OF INTERNAL ACCOUNTING CONTROLS UTILIZED BY THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, OR (B) ANY FRAUD THAT INVOLVES THE COMPANY’S
MANAGEMENT OR OTHER EMPLOYEES WHO HAVE A ROLE IN THE PREPARATION OF FINANCIAL
STATEMENTS OR THE INTERNAL ACCOUNTING CONTROLS UTILIZED BY THE COMPANY.


 


3.5           GOVERNMENTAL CONSENTS.  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH ANY GOVERNMENTAL
ENTITY IS REQUIRED TO BE OBTAINED OR MADE BY THE COMPANY IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, EXCEPT FOR: (I) SUCH CONSENTS, APPROVALS, ORDERS, AUTHORIZATIONS,
REGISTRATIONS, DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER APPLICABLE U.S.
FEDERAL AND STATE

 

9

--------------------------------------------------------------------------------


 

securities; (ii) such clearance and approvals as may be required from CFIUS with
respect to the transaction, such clearance and approval obtained as of the date
hereof; (iii) such filings, registrations and qualifications as may be required
by Nasdaq in connection with the issuance of the Purchase Shares; and (iv) such
other consents, authorizations, filings, approvals and registrations which if
not obtained or made (A) would not reasonably be expected have a Material
Adverse Effect on the Company, or (B) would not prevent consummation of the
transactions contemplated hereunder or otherwise substantially impair the
parties hereto from performing their respective obligations hereunder.

 


3.6           BROKERS OR FINDERS.  THE COMPANY HAS NOT INCURRED, AND SHALL NOT
INCUR, DIRECTLY OR INDIRECTLY, ANY LIABILITY FOR ANY BROKERAGE OR FINDERS’ FEES
OR AGENTS COMMISSIONS OR ANY SIMILAR CHARGES IN CONNECTION WITH THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OTHER THAN WITH RESPECT TO ARRANGEMENTS
WITH MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED RELATING TO SERVICES
PROVIDED IN CONNECTION WITH THE FINANCING OF THE COMPANY CONSUMMATED BY THIS
AGREEMENT.

 


3.7           NASDAQ.  THE COMMON STOCK IS LISTED ON NASDAQ, THERE ARE NO
PROCEEDINGS TO REVOKE OR SUSPEND SUCH LISTING AND THE COMPANY HAS NOT RECEIVED
ANY NOTICE FROM NASDAQ, NOR DOES THE COMPANY HAVE KNOWLEDGE OF ANY REASON THAT
THE COMPANY DOES NOT MEET THE LISTING OR MAINTENANCE REQUIREMENTS FOR CONTINUING
LISTING ON SUCH EXCHANGE.

 


3.8           VALID ISSUANCE OF THE PURCHASE SHARES.  THE PURCHASE SHARES, WHEN
ISSUED, SOLD AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND
UPON PAYMENT OF THE PURCHASE PRICE THEREFOR, WILL BE DULY AUTHORIZED AND VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE, AND FREE AND CLEAR OF ALL LIENS (OTHER
THAN RESTRICTIONS ON TRANSFER IMPOSED BY U.S. LAW (BOTH STATE AND FEDERAL) OR
OTHER APPLICABLE SECURITIES LAWS AND AS SET FORTH IN THE STOCKHOLDERS RIGHTS
AGREEMENT).

 


3.9           OFFERING.  PROVIDED THAT THE REPRESENTATIONS AND WARRANTIES MADE
BY THE PURCHASER HEREIN ARE COMPLETE, TRUE AND ACCURATE, THEN THE OFFER,
ISSUANCE AND SALE OF THE PURCHASE SHARES PURSUANT HERETO WILL BE EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF SECTION 5 OF THE SECURITIES ACT, AND WILL HAVE BEEN
REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND QUALIFICATION)
UNDER THE REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE
U.S. STATE SECURITIES LAWS.  NEITHER THE COMPANY NOR ANY AGENT ON ITS BEHALF HAS
SOLICITED ANY OFFERS TO SELL OR HAS OFFERED TO SELL ALL OR ANY PART OF THE
PURCHASE SHARES TO ANY PERSON OR PERSONS SO AS TO BRING THE SALE OF SUCH
SECURITIES WITHIN THE REGISTRATION AND/OR QUALIFICATION PROVISIONS OF THE
SECURITIES ACT OR ANY APPLICABLE U.S. STATE SECURITIES LAWS.

 


3.10         NO MATERIAL ADVERSE EFFECT.  SINCE SEPTEMBER 30, 2009, NO EVENT OR
CIRCUMSTANCE HAS OCCURRED THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


3.11         INTELLECTUAL PROPERTY.


 


(A)               THE COMPANY INTELLECTUAL PROPERTY IS OWNED BY THE COMPANY OR
ITS SUBSIDIARIES FREE AND CLEAR OF LIENS, OTHER THAN (I) PERMITTED LIENS,
(II) ENCUMBRANCES,

 

10

--------------------------------------------------------------------------------


 


RESTRICTION OR OTHER OBLIGATIONS ARISING UNDER ANY6 OF THE COMPANY INTELLECTUAL
PROPERTY AGREEMENTS,  OR (III) LIENS THAT WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY.


 


(B)               THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS TAKEN REASONABLE
STEPS CONSISTENT WITH APPLICABLE INDUSTRY PRACTICE TO PROTECT AND PRESERVE THE
CONFIDENTIALITY OF MATERIAL CONFIDENTIAL INFORMATION THAT THEY WISH TO, OR ARE
OBLIGATED BY THIRD PARTIES TO, PROTECT AS TRADE SECRETS, AND, TO THE KNOWLEDGE
OF THE COMPANY, THERE IS NO MISAPPROPRIATION FROM THE COMPANY OF SUCH TRADE
SECRETS BY ANY PERSON, EXCEPT WHERE SUCH MISAPPROPRIATION WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(C)               TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY OF ITS OR THEIR CURRENT PRODUCTS OR SERVICES IS
INFRINGING UPON OR OTHERWISE VIOLATING THE INTELLECTUAL PROPERTY OF ANY THIRD
PARTY, EXCEPT WHERE SUCH INFRINGEMENT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
ON THE COMPANY.


 


(D)               AS OF THE DATE OF THIS AGREEMENT, THE COMPANY HAS NOT RECEIVED
NOTICE OF ANY SUIT, CLAIM, ACTION, INVESTIGATION OR PROCEEDING MADE, CONDUCTED
OR BROUGHT BY A THIRD PARTY THAT HAS BEEN SERVED UPON OR, TO THE KNOWLEDGE OF
THE COMPANY, FILED OR THREATENED IN WRITING WITH RESPECT TO ANY ALLEGED
INFRINGEMENT OR OTHER VIOLATION IN ANY MATERIAL RESPECT BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY OF ITS OR THEIR CURRENT PRODUCTS OR SERVICES OR OTHER
OPERATION OF THE COMPANY’S OR ITS SUBSIDIARIES’ BUSINESS OF THE INTELLECTUAL
PROPERTY OF SUCH THIRD PARTY.  AS OF THE DATE OF THIS AGREEMENT, TO THE
KNOWLEDGE OF THE COMPANY, THERE IS NO PENDING OR THREATENED CLAIM CHALLENGING
THE VALIDITY OR ENFORCEABILITY OF, OR CONTESTING THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ RIGHTS WITH RESPECT TO, ANY OF THE MATERIAL COMPANY INTELLECTUAL
PROPERTY.


 


(E)               THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN (I) THE
COMPANY OR ITS SUBSIDIARIES GRANTING TO ANY THIRD PARTY ANY RIGHTS OR LICENSES
TO ANY COMPANY INTELLECTUAL PROPERTY, (II) ANY RIGHT OF TERMINATION OR
CANCELLATION UNDER ANY COMPANY INTELLECTUAL PROPERTY AGREEMENT, OR (III) THE
IMPOSITION OF ANY LIEN ON ANY COMPANY INTELLECTUAL PROPERTY, EXCEPT WHERE ANY OF
THE FOREGOING (IN CLAUSES (I) THROUGH (III)) WOULD NOT HAVE A COMPANY MATERIAL
ADVERSE EFFECT.


 


3.12         COMPLIANCE; PERMITS.


 


(A)               COMPLIANCE.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS IN CONFLICT WITH, OR IN DEFAULT OR IN VIOLATION OF ANY LEGAL REQUIREMENT
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE BUSINESSES OR PROPERTIES IS
BOUND OR AFFECTED, EXCEPT FOR CONFLICTS, VIOLATIONS AND DEFAULTS THAT WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.  AS OF THE DATE HEREOF, NO
MATERIAL INVESTIGATION OR REVIEW BY ANY GOVERNMENTAL ENTITY IS PENDING OR, TO
THE KNOWLEDGE OF THE COMPANY, HAS BEEN THREATENED IN A WRITING DELIVERED TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES, AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  THERE IS NO MATERIAL JUDGMENT, INJUNCTION, ORDER OR DECREE
BINDING UPON THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH HAS OR WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.

 

11

--------------------------------------------------------------------------------


 


(B)               PERMITS.  THE COMPANY AND ITS SUBSIDIARIES HOLD, TO THE EXTENT
LEGALLY REQUIRED, ALL PERMITS THAT ARE REQUIRED FOR THE OPERATION OF THE
BUSINESS OF THE COMPANY, AS CURRENTLY CONDUCTED, THE FAILURE TO HOLD WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY
(COLLECTIVELY, “COMPANY PERMITS”).  AS OF THE DATE HEREOF, NO SUSPENSION OR
CANCELLATION OF ANY OF THE COMPANY PERMITS IS PENDING OR, TO THE KNOWLEDGE OF
COMPANY, THREATENED.  THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE TERMS OF THE COMPANY PERMITS.


 


3.13         LITIGATION.  AS OF THE DATE HEREOF, THERE ARE NO CLAIMS, SUITS,
ACTIONS OR PROCEEDINGS OR, TO THE KNOWLEDGE OF THE COMPANY, PENDING OR OVERTLY
THREATENED IN WRITING AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES, BEFORE ANY
COURT, GOVERNMENTAL DEPARTMENT, COMMISSION, AGENCY, INSTRUMENTALITY OR
AUTHORITY, OR ANY ARBITRATOR THAT SEEKS TO RESTRAIN OR ENJOIN THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR WHICH WOULD REASONABLY BE EXPECTED,
EITHER SINGULARLY OR IN THE AGGREGATE WITH ALL SUCH CLAIMS, ACTIONS OR
PROCEEDINGS, TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.

 


3.14         OWNERSHIP OF ASSETS.  OTHER THAN PERMITTED LIENS AND OTHER THAN
WITH RESPECT TO ANY COMPANY INTELLECTUAL PROPERTY, TO THE KNOWLEDGE OF THE
COMPANY, THERE ARE NO LIENS OVER OR AFFECTING THE WHOLE OR ANY PART OF THE
MATERIAL ASSETS OF THE COMPANY.

 

4.             Representations, Warranties and Covenants of the Purchaser.  The
Purchaser represents and warrants to the Company as follows:

 


4.1           AUTHORIZATION.  ALL CORPORATE ACTION ON THE PART OF THE PURCHASER
NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE STOCKHOLDERS RIGHTS AGREEMENT, THE PERFORMANCE OF ALL OBLIGATIONS OF THE
PURCHASER HEREUNDER AND THEREUNDER HAS BEEN TAKEN PRIOR TO THE DATE HEREOF, AND
EACH OF THIS AGREEMENT AND THE STOCKHOLDERS RIGHTS AGREEMENT, WHEN VALIDLY
EXECUTED BY THE COMPANY, CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF
THE PURCHASER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS
OF GENERAL APPLICATION AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY,
(II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES, AND (III) TO THE EXTENT THE
INDEMNIFICATION PROVISIONS CONTAINED IN THE STOCKHOLDERS RIGHTS AGREEMENT MAY BE
LIMITED BY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.

 


4.2           PURCHASE ENTIRELY FOR OWN ACCOUNT.  THE PURCHASE SHARES TO BE
PURCHASED BY THE PURCHASER WILL BE ACQUIRED FOR INVESTMENT FOR THE PURCHASER’S
OWN ACCOUNT, AND NOT AS A NOMINEE OR AGENT, AND NOT WITH A VIEW TO THE RESALE OR
DISTRIBUTION OF ANY PART THEREOF, AND THE PURCHASER HAS NO PRESENT INTENTION OF
SELLING, GRANTING ANY PARTICIPATION IN, OR OTHERWISE DISTRIBUTING THE SAME.  THE
PURCHASER IS NOT A PARTY TO ANY CONTRACT, UNDERSTANDING, AGREEMENT OR
ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF THE
PURCHASE SHARES PURCHASED BY IT.

 


4.3           RECEIPT OF INFORMATION.  THE PURCHASER HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS AND RECEIVE ANSWERS FROM THE COMPANY REGARDING THE TERMS AND
CONDITIONS OF THE ISSUANCE AND SALE OF THE PURCHASE SHARES AND THE BUSINESS,
PROPERTIES, PROSPECTS AND FINANCIAL CONDITION OF THE COMPANY AND OBTAIN
ADDITIONAL INFORMATION (TO THE EXTENT THE COMPANY POSSESSED SUCH INFORMATION

 

12

--------------------------------------------------------------------------------


 

or could acquire such information without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access.  The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 3 of this Agreement or
the  right of the Purchaser to rely thereon. The Purchaser acknowledges and
understands that no Person other than the Company has been authorized to give
any representations not contained in this Agreement in connection with the
issuance and sale of the Purchase Shares and, if given or made, such information
or representation must not be relied upon as having been authorized by the
Company.

 


4.4           ACCREDITED INVESTOR.  UNLESS OTHERWISE EXPRESSLY INDICATED TO THE
COMPANY, (A) THE PURCHASER IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED
IN RULE 501 OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT (AN “ACCREDITED
INVESTOR)”, OR (B) IF THE PURCHASER WAS FORMED FOR THE SPECIFIC PURPOSE OF
ACQUIRING THE PURCHASER SHARES, THEN EACH SHAREHOLDER OR MEMBER OF THE PURCHASER
IS AN ACCREDITED INVESTOR.

 


4.5           INVESTMENT EXPERIENCE.  THE PURCHASER IS EXPERIENCED IN EVALUATING
AND INVESTING IN SECURITIES OF COMPANIES AND ACKNOWLEDGES THAT IT IS ABLE TO
FEND FOR ITSELF, CAN BEAR THE ECONOMIC RISK OF ITS INVESTMENT, AND HAS SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF THE INVESTMENT IN THE PURCHASE SHARES.

 


4.6           RULE 144.  THE PURCHASER UNDERSTANDS THAT THE PURCHASE SHARES MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR AN EXEMPTION THEREFROM, AND THAT IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT COVERING THE PURCHASE SHARES OR ON AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE PURCHASE SHARES MUST
BE HELD INDEFINITELY.  IN PARTICULAR, THE PURCHASER IS AWARE THAT THE PURCHASE
SHARES MAY NOT BE SOLD PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT
UNLESS ALL OF THE CONDITIONS OF THAT RULE ARE MET.  AMONG THE CONDITIONS FOR USE
OF RULE 144 IS THE AVAILABILITY OF CURRENT INFORMATION TO THE PUBLIC ABOUT THE
COMPANY.

 


4.7           RELIANCE ON PURCHASER’S REPRESENTATIONS.  THE PURCHASER
UNDERSTANDS THAT THE PURCHASE SHARES BEING OFFERED AND SOLD TO IT WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER APPLICABLE SECURITIES LAWS ON
THE GROUND THAT SUCH ISSUANCE WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS
OF U.S. FEDERAL, STATE AND OTHER APPLICABLE SECURITIES LAWS, AND THAT THE
COMPANY IS RELYING UPON THE TRUTH AND ACCURACY OF, AND THE PURCHASER’S
COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS
AND UNDERSTANDINGS OF THE PURCHASER SET FORTH HEREIN IN ORDER TO DETERMINE THE
AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF THE PURCHASER TO ACQUIRE
THE PURCHASE SHARES.

 


4.8           LEGENDS.  EACH CERTIFICATE REPRESENTING ANY OF THE PURCHASE SHARES
SHALL BE ENDORSED WITH THE APPLICABLE LEGEND SET FORTH BELOW AND ANY OTHER
LEGENDS REQUIRED BY APPLICABLE LAW, AND THE PURCHASER COVENANTS THAT, EXCEPT TO
THE EXTENT SUCH RESTRICTIONS ARE WAIVED IN WRITING BY THE COMPANY, IT SHALL NOT
TRANSFER THE SHARES REPRESENTED BY ANY SUCH CERTIFICATE WITHOUT COMPLYING WITH
THE RESTRICTIONS ON TRANSFER DESCRIBED IN THIS AGREEMENT AND THE LEGENDS
ENDORSED ON SUCH CERTIFICATE:

 

13

--------------------------------------------------------------------------------


 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED, SOLD OR TRANSFERRED UNLESS (I) THERE IS AN EFFECTIVE REGISTRATION
STATEMENT COVERING SUCH OFFER, SALE OR TRANSFER OR (II) THERE IS AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO UTSTARCOM, INC., THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS FOR SUCH OFFER, SALE OR TRANSFER IS AVAILABLE. HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.  THIS CERTIFICATE MUST BE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE,
HYPOTHECATION OR ANY OTHER TRANSFER OF ANY INTEREST IN ANY OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS CERTIFICATE.

 

14

--------------------------------------------------------------------------------


 


4.9           INVESTMENT REPRESENTATIONS, WARRANTIES AND COVENANTS BY NON-U.S.
PERSONS.  THE PURCHASER, IF IT HAS INDICATED THAT IT IS NOT AN ACCREDITED
INVESTOR, HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:

 


(A)           THIS AGREEMENT IS MADE BY THE COMPANY WITH THE PURCHASER, WHO IS A
NON-U.S. PERSON, IN RELIANCE UPON SUCH NON-U.S. PERSON’S REPRESENTATIONS,
WARRANTIES AND COVENANTS MADE IN THIS SECTION 4.9.


 


(B)           SUCH NON-U.S. PERSON HAS BEEN ADVISED AND ACKNOWLEDGES THAT:


 

(I)            THE PURCHASE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR THE SECURITIES
LAWS OF ANY OTHER COUNTRY;

 

(II)           IN ISSUING AND SELLING THE PURCHASE SHARES TO SUCH NON-U.S.
PERSON PURSUANT HERETO, THE COMPANY IS RELYING UPON THE “SAFE HARBOR” PROVIDED
BY REGULATION S AND/OR ON SECTION 4(2) UNDER THE SECURITIES ACT;

 

(III)          IT IS A CONDITION TO THE AVAILABILITY OF THE REGULATION S “SAFE
HARBOR” THAT THE PURCHASE SHARES NOT BE OFFERED OR SOLD IN THE UNITED STATES OR
TO A U.S. PERSON UNTIL THE EXPIRATION OF A ONE-YEAR “DISTRIBUTION COMPLIANCE
PERIOD” (OR A SIX-MONTH “DISTRIBUTION COMPLIANCE PERIOD,” IF THE ISSUER IS A
“REPORTING ISSUER,” AS DEFINED IN REGULATION S) FOLLOWING THE DATE OF THE
APPLICABLE CLOSING; AND

 

(IV)          NOTWITHSTANDING THE FOREGOING, PRIOR TO THE EXPIRATION OF THE
ONE-YEAR “DISTRIBUTION COMPLIANCE PERIOD” AFTER THE APPLICABLE CLOSING (THE
“RESTRICTED PERIOD”), THE PURCHASE SHARES MAY BE OFFERED AND SOLD BY THE HOLDER
THEREOF ONLY IF SUCH OFFER AND SALE IS MADE IN COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT AND EITHER: (A) IF THE OFFER OR SALE IS WITHIN THE UNITED STATES OR TO
OR FOR THE ACCOUNT OF A U.S. PERSON (AS SUCH TERMS ARE DEFINED IN REGULATION S),
THE SECURITIES ARE OFFERED AND SOLD PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; OR (B) THE
OFFER AND SALE IS OUTSIDE THE UNITED STATES AND TO OTHER THAN A U.S. PERSON.


 


(C)           AS USED HEREIN, THE TERM “UNITED STATES” MEANS THE UNITED STATES
OF AMERICA, ITS TERRITORIES AND POSSESSIONS, ANY STATE OF THE UNITED STATES, AND
THE DISTRICT OF COLUMBIA, AND THE TERM “U.S. PERSON” (AS DEFINED IN
REGULATION S) MEANS:


 

(I)            A NATURAL PERSON RESIDENT IN THE UNITED STATES;

 

(II)           ANY PARTNERSHIP OR CORPORATION ORGANIZED OR INCORPORATED UNDER
THE LAWS OF THE UNITED STATES;

 

(III)          ANY ESTATE OF WHICH ANY EXECUTOR OR ADMINISTRATOR IS A U.S.
PERSON;

 

(IV)          ANY TRUST OF WHICH ANY TRUSTEE IS A U.S. PERSON;

 

15

--------------------------------------------------------------------------------


 

(V)           ANY AGENCY OR BRANCH OF A FOREIGN ENTITY LOCATED IN THE UNITED
STATES;

 

(VI)          ANY NONDISCRETIONARY ACCOUNT OR SIMILAR ACCOUNT (OTHER THAN AN
ESTATE OR TRUST) HELD BY A DEALER OR OTHER FIDUCIARY FOR THE BENEFIT OR ACCOUNT
OF A U.S. PERSON;

 

(VII)         ANY DISCRETIONARY ACCOUNT OR SIMILAR ACCOUNT (OTHER THAN AN ESTATE
OR TRUST) HELD BY A DEALER OR OTHER FIDUCIARY ORGANIZED, INCORPORATED AND (IF AN
INDIVIDUAL) RESIDENT IN THE UNITED STATES; AND

 

(VIII)        A CORPORATION OR PARTNERSHIP ORGANIZED UNDER THE LAWS OF ANY
FOREIGN JURISDICTION AND FORMED BY A U.S. PERSON PRINCIPALLY FOR THE PURPOSE OF
INVESTING IN SECURITIES NOT REGISTERED UNDER THE SECURITIES ACT, UNLESS IT IS
ORGANIZED OR INCORPORATED, AND OWNED, BY ACCREDITED INVESTORS (AS DEFINED IN
RULE 501(A) UNDER THE SECURITIES ACT) WHO ARE NOT NATURAL PERSONS, ESTATES OR
TRUSTS.


 


(D)           AS USED HEREIN, THE TERM “NON-U.S. PERSON” MEANS ANY PERSON WHO IS
NOT A U.S. PERSON OR IS DEEMED NOT TO BE A U.S. PERSON UNDER RULE 902(K)(2) OF
THE SECURITIES ACT.


 


(E)           SUCH NON-U.S. PERSON AGREES THAT WITH RESPECT TO THE PURCHASE
SHARES, UNTIL THE EXPIRATION OF THE RESTRICTED PERIOD:


 

(I)            SUCH NON-U.S. PERSON, ITS AGENTS OR ITS REPRESENTATIVES HAVE NOT
AND WILL NOT SOLICIT OFFERS TO BUY, OFFER FOR SALE OR SELL ANY OF THE PURCHASE
SHARES, OR ANY BENEFICIAL INTEREST THEREIN IN THE UNITED STATES OR TO OR FOR THE
ACCOUNT OF A U.S. PERSON;

 

(II)           NOTWITHSTANDING THE FOREGOING, THE PURCHASE SHARES MAY BE OFFERED
AND SOLD BY THE HOLDER THEREOF ONLY IF SUCH OFFER AND SALE IS MADE IN COMPLIANCE
WITH THE TERMS OF THIS AGREEMENT AND EITHER: (A) IF THE OFFER OR SALE IS WITHIN
THE UNITED STATES OR TO OR FOR THE ACCOUNT OF A U.S. PERSON (AS SUCH TERMS ARE
DEFINED IN REGULATION S), THE SECURITIES ARE OFFERED AND SOLD PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT; OR (B) THE OFFER AND SALE IS OUTSIDE THE UNITED STATES AND TO
OTHER THAN A U.S. PERSON; AND

 

(III)          SUCH NON-U.S. PERSON SHALL NOT ENGAGE IN HEDGING TRANSACTIONS
WITH REGARD TO THE PURCHASE SHARES UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

The foregoing restrictions are binding upon subsequent transferees of the
Purchase Share, except for transferees pursuant to an effective registration
statement. Such Non-U.S. Person agrees that after the Restricted Period, the
Purchase Shares may be offered or sold within the United States or to or for the
account of a U.S. Person only pursuant to applicable securities laws.

 


(F)            SUCH NON-U.S. PERSON HAS NOT ENGAGED, NOR IS IT AWARE THAT ANY
PARTY HAS ENGAGED, AND SUCH NON-U.S. PERSON WILL NOT ENGAGE OR CAUSE ANY THIRD
PARTY TO ENGAGE, IN ANY DIRECTED SELLING EFFORTS (AS SUCH TERM IS DEFINED IN
REGULATION S) IN THE UNITED STATES WITH RESPECT TO THE PURCHASE SHARES.

 

16

--------------------------------------------------------------------------------


 


(G)           SUCH NON-U.S. PERSON: (I) IS DOMICILED AND HAS ITS PRINCIPAL PLACE
OF BUSINESS OUTSIDE THE UNITED STATES; (II) CERTIFIES IT IS NOT A U.S. PERSON
AND IS NOT ACQUIRING THE PURCHASE SHARES FOR THE ACCOUNT OR BENEFIT OF ANY U.S.
PERSON; AND (III) AT THE TIME OF THE APPLICABLE CLOSING, THE NON-U.S. PERSON OR
PERSONS ACTING ON NON-U.S. PERSON’S BEHALF IN CONNECTION THEREWITH WILL BE
LOCATED OUTSIDE THE UNITED STATES.


 


(H)           AT THE TIME OF OFFERING TO SUCH NON-U.S. PERSON AND COMMUNICATION
OF SUCH NON-U.S. PERSON’S ORDER TO PURCHASE THE PURCHASE SHARES AND AT THE TIME
OF SUCH NON-U.S. PERSON’S EXECUTION OF THIS AGREEMENT, THE NON-U.S. PERSON OR
PERSONS ACTING ON NON-U.S. PERSON’S BEHALF IN CONNECTION THEREWITH WERE LOCATED
OUTSIDE THE UNITED STATES.


 


(I)            SUCH NON-U.S. PERSON IS NOT A “DISTRIBUTOR” (AS DEFINED IN
REGULATION S) OR A “DEALER” (AS DEFINED IN THE SECURITIES ACT).


 


(J)            SUCH NON-U.S. PERSON ACKNOWLEDGES THAT THE COMPANY SHALL MAKE A
NOTATION IN ITS STOCK BOOKS REGARDING THE RESTRICTIONS ON TRANSFER SET FORTH IN
THIS SECTION 4.9 AND SHALL TRANSFER SUCH SHARES ON THE BOOKS OF THE COMPANY ONLY
TO THE EXTENT CONSISTENT THEREWITH. IN PARTICULAR, SUCH NON-U.S. PERSON
ACKNOWLEDGES THAT THE COMPANY SHALL REFUSE TO REGISTER ANY TRANSFER OF THE
PURCHASE SHARES NOT MADE IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION.


 


4.10         GOVERNMENTAL CONSENTS.  OTHER THAN THE APPROVALS AS SET FORTH IN
SCHEDULE 4.10 ATTACHED HERETO (THE “PRC APPROVALS”), NO CONSENT, APPROVAL, ORDER
OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH ANY
GOVERNMENTAL ENTITY IS REQUIRED TO BE OBTAINED OR MADE BY THE PURCHASER IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 


4.11         SUFFICIENT FUNDS.  AS OF THE DATE HEREOF, THE PURCHASER HAS, AND
WILL HAVE AT ALL TIMES UNTIL THE CLOSING, SUFFICIENT ACCESSIBLE FUNDS TO
PURCHASE ITS PURCHASE SHARES UPON THE TERMS CONTEMPLATED BY THIS AGREEMENT AND
TO PAY ALL FEES AND EXPENSES ASSOCIATED THEREWITH.

 


4.12         NO OTHER REPRESENTATIONS AND WARRANTIES.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III, THE PURCHASER
ACKNOWLEDGES AND AGREES THAT THE COMPANY MAKES NO OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO THE COMPANY, ITS BUSINESS OR THE
TRANSACTION CONTEMPLATED HEREBY.

 

5.             Conditions Precedent to Closing.

 


5.1           CONDITIONS TO THE OBLIGATION OF THE PURCHASER TO CONSUMMATE THE
CLOSING.  THE OBLIGATION OF THE PURCHASER TO CONSUMMATE THE CLOSING AND TO
PURCHASE AND PAY FOR THE PURCHASE SHARES BEING PURCHASED BY IT PURSUANT TO THIS
AGREEMENT IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)           REPRESENTATIONS AND WARRANTIES; COVENANTS.


 

(I)    EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN SECTION 3
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE
REPRESENTATIONS AND

 

17

--------------------------------------------------------------------------------


 

WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT TO SUCH EXTENT) AS OF THE DATE OF THIS AGREEMENT AND
AS OF THE DATE OF THE CLOSING AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH SHALL BE
TRUE AND CORRECT AS OF SUCH SPECIFIED DATE).

 

(II)          THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT PRIOR TO THE DATE OF CLOSING.

 


(B)                                 QUALIFICATIONS.  ALL AUTHORIZATIONS,
APPROVALS OR PERMITS, IF ANY, OF ANY GOVERNMENTAL ENTITY, INCLUDING, BUT NOT
LIMITED TO, THE PRC APPROVALS, THAT ARE REQUIRED IN CONNECTION WITH THE LAWFUL
ISSUANCE, SALE AND PURCHASE OF THE PURCHASE SHARES, AND THE PURCHASE AND THE
PROCUREMENT OF FOREIGN EXCHANGE FOR PAYMENT OF THE PURCHASE PRICE, PURSUANT TO
THIS AGREEMENT SHALL HAVE BEEN DULY OBTAINED AND EFFECTIVE AS OF THE CLOSING.


 


(C)                                  STOCKHOLDERS RIGHTS AGREEMENT.  THE
STOCKHOLDERS RIGHTS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(D)                                 BOARD COMPOSITION.  EFFECTIVE AS OF THE
CLOSING, THE BOARD SHALL INCLUDE (BUT NOT BE LIMITED TO) THE FOLLOWING
INDIVIDUALS (UNLESS ANY SUCH INDIVIDUAL IS UNABLE OR UNWILLING TO SERVE ON THE
BOARD):  PETER BLACKMORE, BAICHUAN DU, XIAOPING LI, HONG LIANG LU, BRUCE J.
RYAN, THOMAS J. TOY AND WILLIAM WONG.


 


(E)                                  CHIEF EXECUTIVE OFFICER.  THE BOARD SHALL
HAVE APPROVED THE APPOINTMENT OF JACK LU AS CHIEF EXECUTIVE OFFICER OF THE
COMPANY PURSUANT TO THE TERMS OF THE OFFER LETTER BETWEEN MR. LU AND THE
COMPANY, DATED AS OF THE DATE OF THIS AGREEMENT, OFFERING HIM THE POSITION OF
CHIEF EXECUTIVE OFFICER OF THE COMPANY AND SUCH APPOINTMENT AND OFFER LETTER
SHALL NOT HAVE BEEN REVOKED, AMENDED OR SUPERSEDED.


 

5.2                                 Conditions to the Obligation of the Company
to Consummate the Closing.  The obligation of the Company to consummate the
Closing and to issue and sell the Purchase Shares to the Purchaser at the
Closing is subject to the satisfaction of the following conditions precedent:

 


(A)                                  REPRESENTATIONS AND WARRANTIES; COVENANTS.


 

(I)             EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASER IN
SECTION 4 SHALL BE TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT AND AS OF
THE DATE OF THE CLOSING AS THOUGH MADE AT THAT TIME.

 

(II)          THE PURCHASER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT PRIOR TO THE DATE OF CLOSING.

 


(B)                                 QUALIFICATIONS.  ALL AUTHORIZATIONS,
APPROVALS OR PERMITS, IF ANY, OF ANY GOVERNMENTAL ENTITY THAT ARE REQUIRED IN
CONNECTION WITH THE LAWFUL ISSUANCE AND SALE OF THE PURCHASE SHARES PURSUANT TO
THIS AGREEMENT SHALL BE DULY OBTAINED AND EFFECTIVE AS OF THE CLOSING.

 

18

--------------------------------------------------------------------------------


 


(C)                                  PAYMENT.  THE PURCHASER SHALL HAVE PAID THE
PURCHASE PRICE TO THE COMPANY AS SET FORTH IN THE SECTION 2.3(A).


 


(D)                                 STOCKHOLDERS RIGHTS AGREEMENT.  THE
STOCKHOLDERS RIGHTS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 

6.                                       Miscellaneous Provisions.

 

6.1                                 Public Statements or Releases.  None of the
parties to this Agreement shall make, issue, or release any announcement,
whether to the public generally, or to any of its suppliers or customers, with
respect to this Agreement or the transactions provided for herein, or make any
statement or acknowledgment of the existence of, or reveal the status of, this
Agreement or the transactions provided for herein, without the prior consent of
the other parties, which shall not be unreasonably withheld or delayed,
provided, that nothing in this Section 6.1 shall prevent any of the parties
hereto from making such public announcements as it may consider necessary in
order to satisfy any Legal Requirements applicable to it, but to the extent not
inconsistent with such Legal Requirements, it shall provide the other parties
with an opportunity to review and comment on any proposed public announcement
before it is made.  Notwithstanding the foregoing, prior written consent of the
other parties will not be required for the Company to issue press releases or
make governmental filings relating to the sale and issuance of the Purchase
Shares pursuant to this Agreement and the Company hereby agrees to make public
announcement of such sale and issuance upon the signing of this Agreement.

 

6.2                                 Further Assurances; Exclusivity and Superior
Offer; Covenants.

 


(A)                                  FURTHER ASSURANCES.  EACH PARTY AGREES TO
ACT IN GOOD FAITH AND USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE FULLY
WITH THE OTHER PARTIES AND TO EXECUTE SUCH FURTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS AND TO GIVE SUCH FURTHER WRITTEN ASSURANCES, AS MAY BE REASONABLY
REQUESTED BY THE OTHER PARTIES TO BETTER EVIDENCE AND REFLECT THE TRANSACTIONS
DESCRIBED HEREIN AND CONTEMPLATED HEREBY, AND TO CARRY INTO EFFECT THE INTENTS
AND PURPOSES OF THIS AGREEMENT.


 


(B)                                 EXCLUSIVITY AND SUPERIOR OFFER.


 

(I)             EXCLUSIVITY.  FROM THE DATE HEREOF UNTIL THE CLOSING, AND UNLESS
THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 6.14, THE COMPANY, ITS
SUBSIDIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS AND REPRESENTATIVES SHALL
NOT, DIRECTLY OR INDIRECTLY, ENTER INTO, OR COMMENCE, ANY DISCUSSIONS WITH ANY
THIRD PARTY FOR THE SALE AND ISSUE OF A MATERIAL NUMBER OF SHARES OF COMMON
STOCK OR A MATERIAL PORTION OF THE BUSINESS OF THE COMPANY.  NOTHING IN THIS
AGREEMENT SHALL PROHIBIT THE COMPANY FROM ISSUING A “STOP-LOOK-LISTEN”
COMMUNICATION PURSUANT TO RULE 14D-9(F) PROMULGATED UNDER THE UNITED STATES
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR TAKING AND
DISCLOSING TO ITS STOCKHOLDERS A POSITION AS REQUIRED BY RULE 14D-9 OR 14E-12
PROMULGATED UNDER THE EXCHANGE ACT.

 

(II)          SUPERIOR OFFERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 6.2(B)(I), IN THE EVENT THAT THE COMPANY RECEIVES AN
UNSOLICITED, BONA FIDE OFFER FOR THE ACQUISITION OF 100% OF THE EQUITY OR ASSETS
OF THE COMPANY (AN “ACQUISITION PROPOSAL”) FROM A THIRD PARTY THAT THE BOARD HAS
IN GOOD FAITH CONCLUDED (FOLLOWING THE RECEIPT OF THE ADVICE OF

 

19

--------------------------------------------------------------------------------


 

ITS OUTSIDE LEGAL COUNSEL AND ITS FINANCIAL ADVISOR) IS, OR IS REASONABLY LIKELY
TO RESULT IN, A SUPERIOR OFFER (AS DEFINED BELOW), THE COMPANY MAY THEN TAKE THE
FOLLOWING ACTIONS PROVIDED THAT THE BOARD CONCLUDES IN GOOD FAITH (AFTER
CONSULTATION WITH THEIR OUTSIDE LEGAL ADVISORS) THAT FAILURE TO DO SO COULD BE
INCONSISTENT WITH THEIR FIDUCIARY DUTIES UNDER APPLICABLE LAW:

 

(1)                                  FURNISH NONPUBLIC INFORMATION TO THE THIRD
PARTY MAKING SUCH ACQUISITION PROPOSAL, PROVIDED THAT (A) (1) CONCURRENTLY WITH
FURNISHING ANY SUCH NONPUBLIC INFORMATION TO SUCH PARTY, THE COMPANY GIVES THE
PURCHASER WRITTEN NOTICE OF ITS INTENTION TO FURNISH SUCH NONPUBLIC INFORMATION
AND (2) THE COMPANY RECEIVES FROM THE THIRD PARTY AN EXECUTED CONFIDENTIALITY
AGREEMENT CONTAINING CUSTOMARY LIMITATIONS ON THE USE AND DISCLOSURE OF ALL
NONPUBLIC WRITTEN AND ORAL INFORMATION FURNISHED TO SUCH THIRD PARTY ON THE
COMPANY’S BEHALF AND (B) CONTEMPORANEOUSLY WITH FURNISHING ANY SUCH NONPUBLIC
INFORMATION TO SUCH THIRD PARTY, THE COMPANY FURNISHES SUCH NONPUBLIC
INFORMATION TO THE PURCHASER (TO THE EXTENT SUCH NONPUBLIC INFORMATION HAS NOT
BEEN PREVIOUSLY SO FURNISHED).

 

(2)                                  ENGAGE IN NEGOTIATIONS WITH THE THIRD PARTY
WITH RESPECT TO THE ACQUISITION PROPOSAL, PROVIDED THAT CONCURRENTLY WITH
ENTERING INTO NEGOTIATIONS WITH SUCH THIRD PARTY, THE COMPANY GIVES THE
PURCHASER WRITTEN NOTICE OF THE COMPANY’S INTENTION TO ENTER INTO NEGOTIATIONS
WITH SUCH THIRD PARTY AND DURING SUCH NEGOTIATIONS PROVIDES PURCHASER WITH
COPIES OF ALL WRITTEN PROPOSALS DELIVERED BY SUCH THIRD PARTY, KEEPS PURCHASER
UPDATED REGARDING NEGOTIATIONS AND DISCUSSIONS IN A REASONABLY TIMELY MANNER AND
PROVIDES THE PURCHASER THE OPPORTUNITY TO FULLY PARTICIPATE AS AN OBSERVER IN
ALL SUCH NEGOTIATIONS AND DISCUSSIONS.

 

(3)                                  IN THE CASE OF A SUPERIOR OFFER THAT IS A
TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE STOCKHOLDERS OF THE COMPANY, MAY
RECOMMEND THAT THE STOCKHOLDERS OF THE COMPANY ACCEPT THE TENDER OR EXCHANGE
OFFER.

 


FOR PURPOSES OF THIS AGREEMENT, “SUPERIOR OFFER,” SHALL MEAN AN ACQUISITION
PROPOSAL BY A THIRD PARTY WITH TERMS THAT THE BOARD HAS IN GOOD FAITH CONCLUDED
(FOLLOWING THE RECEIPT OF ADVICE OF ITS OUTSIDE LEGAL COUNSEL AND ITS FINANCIAL
ADVISER), TAKING INTO ACCOUNT, AMONG OTHER THINGS, ALL LEGAL, FINANCIAL,
REGULATORY AND OTHER ASPECTS OF THE OFFER AND THE PERSON MAKING THE ACQUISITION
PROPOSAL, INCLUDING WITHOUT LIMITATION ANY PROPOSED CONDITIONS TO CONSUMMATION,
TO BE MORE FAVORABLE, FROM A FINANCIAL POINT OF VIEW, TO THE COMPANY’S
STOCKHOLDERS (IN THEIR CAPACITIES AS STOCKHOLDERS) THAN THE TERMS OF THE
TRANSACTION CONTEMPLATED HEREUNDER, IS REASONABLY LIKELY TO BE CONSUMMATED AND
FOR WHICH FINANCING, TO THE EXTENT REQUIRED, IS THEN FULLY COMMITTED OR
REASONABLY DETERMINED TO BE AVAILABLE BY THE BOARD.


 


(C)                                  GOVERNMENT CONSENTS. NOTWITHSTANDING THE
GENERALITY OF SECTION 6.2(A) ABOVE, TO THE EXTENT APPLICABLE, THE PURCHASER
COVENANTS TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL NECESSARY
GOVERNMENT APPROVALS, INCLUDING WITHOUT LIMITATION, THE PRC APPROVALS, REQUIRED
FOR IT TO COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND, AS
PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF, THE PURCHASER SHALL MAKE ALL
FILINGS, NOTICES, PETITIONS, STATEMENTS, REGISTRATIONS, SUBMISSIONS OF
INFORMATION, APPLICATION OR SUBMISSION OF OTHER DOCUMENTS REQUIRED BY ANY
GOVERNMENTAL ENTITY REQUIRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE PURCHASER WILL NOTIFY THE COMPANY
PROMPTLY UPON THE RECEIPT OF (I) ANY COMMENTS FROM ANY OFFICIALS OF ANY
GOVERNMENTAL ENTITY IN CONNECTION WITH ANY

 

20

--------------------------------------------------------------------------------


 


FILINGS MADE PURSUANT HERETO, AND (II) ANY REQUESTS BY ANY OFFICIALS OF ANY
GOVERNMENTAL ENTITY FOR AMENDMENTS OR SUPPLEMENTS TO, OR ADDITIONAL INFORMATION
IN CONNECTION WITH, ANY FILINGS MADE PURSUANT HERETO.  IN ADDITION,  THE
PURCHASER SHALL USE BEST ENDEAVORS TO FURNISH SUCH INFORMATION, SUPPLY SUCH
DOCUMENTS, GIVE SUCH UNDERTAKINGS AND DO ALL SUCH ACTS AND THINGS MAY BE
REASONABLY REQUIRED BY ANY OTHER GOVERNMENTAL ENTITY IN RELATION TO OR ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)                                 CONDUCT OF BUSINESS BY THE COMPANY.  DURING
THE PERIOD FROM THE DATE HEREOF AND CONTINUING UNTIL THE EARLIER OF THE
TERMINATION OF THIS AGREEMENT PURSUANT TO ITS TERMS OR THE CLOSING, THE COMPANY
AND EACH OF ITS SUBSIDIARIES SHALL, EXCEPT AS OTHERWISE EXPRESSLY CONTEMPLATED
BY THIS AGREEMENT, DISCLOSURE SCHEDULE OR REQUIRED TO CONSUMMATE THE TRANSACTION
CONTEMPLATED HEREUNDER, OR TO THE EXTENT THAT THE PURCHASER SHALL OTHERWISE
CONSENT IN WRITING, (I) CARRY ON ITS BUSINESS IN THE USUAL, REGULAR AND ORDINARY
COURSE, IN SUBSTANTIALLY THE SAME MANNER AS HERETOFORE CONDUCTED AND CONSISTENT
WITH THE COMPANY’S PLAN’S  FOR MANAGING ITS BUSINESS AND OTHER OPERATIONS AND IN
MATERIAL COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS, (II) PAY ITS DEBTS
AND TAXES WHEN DUE, PAY OR PERFORM OTHER MATERIAL OBLIGATIONS WHEN DUE,
(III) MAKE NO MATERIAL CHANGE TO THE COMPENSATION ARRANGEMENT OR AGREEMENT WITH
THE CHIEF EXECUTIVE OFFICER AND OTHER KEY EMPLOYEES OF THE COMPANY, (IV) NOT
SELL, ASSIGN OR TRANSFER ANY MATERIAL COMPANY INTELLECTUAL PROPERTY OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS, (IV) NOT INITIATE AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO NOT ALLOW, ANY MATERIAL CHANGE OR AMENDMENT TO, OR
TERMINATION OF, A MATERIAL CONTRACT TO WHICH THE COMPANY OR A SUBSIDIARY IS A
PARTY (OTHER THAN TERMINATION THROUGH ORDINARY COURSE EXPIRATION OF ITS TERMS),
(V) NOT DECLARE OR PAY ANY DIVIDENDS, AND (VI) USE COMMERCIALLY REASONABLE
EFFORTS CONSISTENT WITH PAST PRACTICES AND POLICIES AND ITS EXISTING
RESTRUCTURING PLANS TO (X) PRESERVE SUBSTANTIALLY INTACT ITS PRESENT BUSINESS
ORGANIZATION, (Y) KEEP AVAILABLE THE SERVICES OF ITS PRESENT EXECUTIVE OFFICERS
AND EMPLOYEES, AND (Z) PRESERVE ITS RELATIONSHIPS WITH CUSTOMERS, SUPPLIERS,
LICENSORS, LICENSEES, AND OTHERS WITH WHICH IT HAS SIGNIFICANT BUSINESS
DEALINGS.  IN ADDITION, THE COMPANY SHALL PROMPTLY NOTIFY IN WRITING THE
PURCHASER OF ANY EVENT THAT IT BELIEVES COULD REASONABLY BE EXPECTED TO LEAD TO
A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 

6.3                                 Rights Cumulative.  Each and all of the
various rights, powers and remedies of the parties shall be considered to be
cumulative with and in addition to any other rights, powers and remedies which
such parties may have at law or in equity in the event of the breach of any of
the terms of this Agreement.  The exercise of any right, power or remedy shall
neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such party.

 

6.4                                 Notices.

 


(A)                                  ANY NOTICES, REPORTS OR OTHER
CORRESPONDENCE (HEREINAFTER COLLECTIVELY REFERRED TO AS “CORRESPONDENCE”)
REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE SENT BY INTERNATIONAL
COURIER, FACSIMILE, ELECTRONIC MAIL OR DELIVERED BY HAND TO THE PARTY TO WHOM
SUCH CORRESPONDENCE IS REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER.  WHERE A
NOTICE IS SENT BY OVERNIGHT COURIER, SERVICE OF THE NOTICE SHALL BE DEEMED TO BE
EFFECTED BY PROPERLY ADDRESSING, AND SENDING SUCH NOTICE THROUGH AN
INTERNATIONALLY RECOGNIZED EXPRESS COURIER SERVICE, DELIVERY FEES PRE-PAID, AND
TO HAVE BEEN EFFECTED THREE (3) BUSINESS DAYS FOLLOWING THE DAY THE SAME IS SENT
AS AFORESAID.  WHERE A NOTICE IS DELIVERED BY FACSIMILE, ELECTRONIC MAIL, BY
HAND OR BY MESSENGER, SERVICE OF THE NOTICE

 

21

--------------------------------------------------------------------------------


 


SHALL BE DEEMED TO BE EFFECTED UPON DELIVERY; PROVIDED THAT FACSIMILE OR
ELECTRONIC MAIL ALONE DOES NOT CONSTITUTE AN EFFECTIVE NOTICE.


 


(B)                                 ALL CORRESPONDENCE TO THE COMPANY SHALL BE
ADDRESSED AS FOLLOWS:


 

UTStarcom, Inc.

1275 Harbor Bay Parkway

Alameda, CA 94502

Facsimile: (510) 864-8802

Email: legal.notice@utstar.com

Attention: General Counsel

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, California 94304

Facsimile: (650) 493-6811

Attention: Carmen Chang and Scott Anthony

 


(C)                                  ALL CORRESPONDENCE TO THE PURCHASER SHALL
BE ADDRESSED AS FOLLOWS:


 

Beijing E-town International Investment and Development Co., Ltd

Bldg 61, 2 JingYuanBeiJie, Beijing Development Area

Beijing 100176

P. R. China

Facsimile: +86 (10) 6786-2607

Attn: Xu Wei

 


(D)                                 ANY ENTITY MAY CHANGE THE ADDRESS TO WHICH
CORRESPONDENCE TO IT IS TO BE ADDRESSED BY NOTIFICATION AS PROVIDED FOR HEREIN.


 

6.5                                 Captions.  The captions and paragraph
headings of this Agreement are solely for the convenience of reference and shall
not affect its interpretation.

 

6.6                                 Severability.  Should any part or provision
of this Agreement be held unenforceable or in conflict with the applicable laws
or regulations of any jurisdiction, the invalid or unenforceable part or
provisions shall be replaced with a provision which accomplishes, to the extent
possible, the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the parties hereto.

 

6.7                                 Governing Law; Arbitration; Injunctive
Relief.

 


(A)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL AND SUBSTANTIVE LAWS OF THE STATE OF
CALIFORNIA AND WITHOUT REGARD TO ANY CONFLICTS OF LAWS CONCEPTS WHICH WOULD
APPLY THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION.

 

22

--------------------------------------------------------------------------------


 


(B)                                 OTHER THAN AS SET FORTH IN SECTION 6.7(C),
EACH OF THE PARTIES HERETO IRREVOCABLY (I) AGREES THAT ANY DISPUTE OR
CONTROVERSY ARISING OUT OF, RELATING TO, OR CONCERNING ANY INTERPRETATION,
CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, MAY BE SETTLED BY
ARBITRATION TO BE HELD IN COUNTY OF SANTA CLARA, STATE OF CALIFORNIA, IN
ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION, (II) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
ARBITRATION, AND (III) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE OF
CALIFORNIA IN ANY SUCH ARBITRATION OR TO THE JURISDICTION OF STATE OF FEDERAL
COURTS IN THE STATE OF CALIFORNIA IN ANY OF THE LEGAL ACTIONS OR CLAIMS.  IF
SUBMITTED TO ARBITRATION IN ANY JURISDICTION, THE DECISION OF THE ARBITRATOR
SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. 
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING
JURISDICTION.  THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF
THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY
FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
PREVAILING PARTY IN ANY SUCH ARBITRATION SHALL BE ENTITLED TO RECOVER FROM THE
NON-PREVAILING PARTY ITS REASONABLE COSTS AND ATTORNEY FEES.


 


(C)                                  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND
AGREES THAT DAMAGES WILL NOT BE AN ADEQUATE REMEDY FOR ANY MATERIAL BREACH OR
VIOLATION OF THIS AGREEMENT IF SUCH MATERIAL BREACH OR VIOLATION WOULD CAUSE
IMMEDIATE AND IRREPARABLE HARM (AN “IRREPARABLE BREACH”).  ACCORDINGLY, IN THE
EVENT OF A THREATENED OR ONGOING IRREPARABLE BREACH, EACH PARTY HERETO SHALL BE
ENTITLED TO SEEK, IN ANY COURT OF LAW OF COMPETENT JURISDICTION, EQUITABLE
RELIEF OF A KIND APPROPRIATE IN LIGHT OF THE NATURE OF THE ONGOING OR THREATENED
IRREPARABLE BREACH, WHICH RELIEF MAY INCLUDE, WITHOUT LIMITATION, SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF; PROVIDED, HOWEVER, THAT IF THE PARTY BRINGING
SUCH ACTION IS UNSUCCESSFUL IN OBTAINING THE RELIEF SOUGHT, THE MOVING PARTY
SHALL PAY THE NON-MOVING PARTY’S REASONABLE COSTS, INCLUDING ATTORNEY’S FEES,
INCURRED IN CONNECTION WITH DEFENDING SUCH ACTION.  SUCH REMEDIES SHALL NOT BE
THE PARTIES’ EXCLUSIVE REMEDIES, BUT SHALL BE IN ADDITION TO ALL OTHER REMEDIES
PROVIDED IN THIS AGREEMENT.


 

6.8                                 Amendment.  This Agreement may not be
amended, modified or terminated, and no rights or provisions may be waived,
except with the written consent of the Company and the Purchaser.

 

6.9                                 Expenses.  Each party will bear its own
costs and expenses in connection with the drafting and negotiation of this
Agreement and the Stockholders Rights Agreement.

 

6.10                           Assignment.  No party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other parties.  Any purported assignment in
violation of this Section 6.10 shall be void.  Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns. 
Notwithstanding the preceding, the Purchaser may assign its rights herein to any
wholly-owned subsidiary without the consent of the Company provided that any
such assignment shall not relieve the Purchaser of any liability hereunder.

 

6.11                           Survival.  The respective representations and
warranties given by the parties hereto shall terminate upon the earlier of
(i) the first anniversary of the Closing, and (ii) the date on which this
Agreement is terminated in accordance with Section 6.14 of this Agreement. 
Notwithstanding any applicable statute of limitations, any claim with respect to
the failure of a

 

23

--------------------------------------------------------------------------------


 

representation or warranty to be true and correct (other than as a result of
fraud or willful misconduct) that is not asserted within such timeframes may not
be pursued and is hereby irrevocably waived after such time.  Notwithstanding
the preceding, the representations and warranties given by the Company shall
terminate immediately with respect to the Purchaser  if it has sold all the
Purchased Shares it purchased hereunder and with respect to any Purchased Shares
that have been sold by the Purchaser.  Each party hereby agrees that, before
bringing any claim with respect to the failure of a representation or warranty
to be true and correct, it shall give the other party or parties reasonable
notice of such failure and reasonable time to cure such failure.

 

6.12                           Entire Agreement.  This Agreement constitutes the
entire agreement between the parties hereto respecting the subject matter hereof
and supersedes all prior agreements, negotiations, understandings,
representations and statements respecting the subject matter hereof, whether
written or oral.  No modification, alteration, waiver or change in any of the
terms of this Agreement shall be valid or binding upon the parties hereto unless
made in writing and in accordance with the provisions of Section 6.8 hereof.

 

6.13                           Counterparts; Reproductions.  This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument.  A facsimile,
portable document file (PDF) or other reproduction of this Agreement may be
executed by one or more parties and delivered by such party by facsimile,
electronic mail or any similar electronic transmission pursuant to which the
signature of or on behalf of such party can be seen.  Such execution and
delivery shall be considered valid, binding and effective for all purposes.

 


6.14                           TERMINATION.


 


(A)                                  THIS AGREEMENT MAY BE TERMINATED AND THE
TRANSACTIONS CONTEMPLATED HEREBY ABANDONED AS FOLLOWS:


 

(I)                                     AT ANY TIME BY MUTUAL CONSENT OF THE
COMPANY AND THE PURCHASER; OR

 

(II)                                  BY EITHER THE COMPANY OR THE PURCHASER IF
THE CLOSING HAS NOT OCCURRED WITHIN 90 DAYS OF THE DATE HEREOF; PROVIDED,
HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS
SECTION 6.14(A)(II) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE ACTION OR FAILURE
TO ACT HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING
TO OCCUR ON OR BEFORE SUCH DATE AND SUCH ACTION OR FAILURE OR FAILURE TO ACT
CONSTITUTES A MATERIAL BREACH OF THIS AGREEMENT.

 


(B)                                 IF TERMINATED, THIS AGREEMENT SHALL BECOME
VOID AND THERE SHALL BE NO LIABILITY OR OBLIGATION ON THE PART OF ANY PARTY
HERETO OR THEIR RESPECTIVE OFFICERS, DIRECTORS OR AFFILIATES; PROVIDED, HOWEVER,
THAT (1) EACH PARTY SHALL REMAIN LIABLE FOR ANY BREACH OF THIS AGREEMENT PRIOR
TO ITS TERMINATION (SUBJECT TO THE LIMITATIONS SET FORTH HEREIN, INCLUDING,
WITHOUT LIMITATION, SECTION 6.11), AND (2) THE PROVISIONS OF THIS SECTION 6
(OTHER THAN SECTION 6.2) SHALL REMAIN IN FULL FORCE AND EFFECT AND SURVIVE ANY
TERMINATION.


 

(Remainder of Page Intentionally Blank)

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

COMPANY

 

 

 

 

 

UTSTARCOM, INC.

 

 

 

 

 

By:

/s/ PETER BLACKMORE

 

 

 

Name:

Peter Blackmore

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

PURCHASER

 

 

 

 

 

BEIJING E-TOWN INTERNATIONAL INVESTMENT AND DEVELOPMENT CO., LTD.

 

 

 

 

 

By:

/s/ GUANGYI ZHAO

 

 

 

Name:

Guangyi Zhao

 

Title:

President

 

SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 4.10

PRC APPROVALS

 

1.                                       Confirmation  letter issued by the
National Development Reform Commission (“NDRC”) for the project information
report;

 

2.                                       Approval issued by the relevant
State-owned Assets Supervision and Management Commission;

 

3.                                       Verification and approval issued by
NDRC Beijing Branch for the outbound investment project;

 

4.                                       Verification and approval issued by
NDRC for the outbound investment project;

 

5.                                       Approval issued by the State
Administration of Foreign Exchange (“SAFE”) Beijing Branch for the prior phase
report form regarding outbound investment;

 

6.                                       Verification and approval issued by the
Ministry of Commerce Beijing Branch for the application form for outbound
investment; and

 

7.                                       Foreign exchange registration
certificate of the outbound direct investment issued by the SAFE Beijing Branch
for foreign exchange registration application form of the outbound direct
investment.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

STOCKHOLDERS RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------